Citation Nr: 1409123	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  In September 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

In September 2012, the Board issued a decision which, in pertinent part, denied the Veteran's claims for entitlement to initial disability ratings in excess of 10 percent for sciatic neuropathy of the left and right lower extremities.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case to the Board for compliance with the Joint Motion.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

Additionally, in the September 2012 Board decision, it was noted that the issues of entitlement to service connection for an acquired psychiatric disability and right knee disability, both as secondary to service-connected spondylosis of the lumbar spine, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and were therefore referred to the AOJ for appropriate action.  A review of the claims files, both paper and virtual, does not indicate that any action has yet been taken on these claims, and therefore, the Board again refers them to the AOJ for appropriate action.  

The issue of entitlement to a TDIU as due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's sciatic neuropathy of the left and right lower extremities has been manifested by symptoms mild in nature. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8620 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8620 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims; the Veteran was mailed a letter in July 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  The appeal to the CAVC raised no concerns as to VCAA notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded a VA examination in December 2010 which was conducted in conjunction with a review of the Veteran's claims file and documents the nature and severity of the Veteran's sciatic neuropathy of the left and right lower extremities.  Therefore, the Board finds the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded another VA examination in November 2012, which the Board notes was not conducted in conjunction with a review of the claims file.  However, this is of no consequence.  The mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This is true particularly where the content of the examination shows that the examiner was familiar with the Veteran's history.  Here, the Veteran gave an account of his history to the November 2012 examiner, which is reflected in the examination report.  The appeal to the CAVC raised no concerns as to the duty to assist.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2011 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disabilities in question, specifically as to the sciatic neuropathy symptoms caused by the Veteran's low back disability.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Veteran identified additional private treatment records that might contain pertinent evidence and submitted such records at the time of the hearing.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to higher initial disability ratings for his service-connected sciatic neuropathy of the left and right lower extremities.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Currently, the Veteran is in receipt of separate 10 percent disability ratings for the sciatic neuropathy of his lower left and right extremities under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8620.  In rating disabilities involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in September 2006 in connection with his claim for an increased disability rating for his service-connected back disability.  At that time, he reported pain that radiated into his buttocks, but neurological testing was noted to be normal.  

The Veteran was afforded another VA examination of his low back in December 2010.  At that time, he reported weakness in his legs and pain that traveled from his back into his legs bilaterally.  On physical examination, he was noted to have a normal gait, his walking was steady, and he did not require the use of assistive devices for ambulation.  His peripheral pulses were 2+ in his bilateral lower extremities.  Sensory testing showed a deficit of the bilateral thighs, bilateral legs, and bilateral backs of the thighs; however, reflex examination was normal bilaterally.  It was noted that the Veteran's back disability had progressed to involve nerve symptoms, the objective factor of which were pain with range of motion and an abnormal neurological examination.  The examiner noted that it was most likely the Veteran's sciatic nerve that was involved, but that there were no complications.  It was further noted that the Veteran's functional impairment was that he was limited in his ability to lift, run, and stand due to back pain.  There was no indication that the Veteran had additional functional impairment due to his sciatic neuropathy.

The Veteran was afforded another VA examination in November 2012, at which time he reported intermittent radiating pain down the bilateral anterior thighs, and sometimes into his feet.  He denied any numbness or weakness.  He reported current treatment of water aerobics, massage, chiropractic care, dry needle, Vicodin, and over the counter medication.  On examination, the Veteran was noted to have a normal gait and required the occasional use of a back brace.  His deep tendon reflexes in his bilateral knees were noted to be normal, but deep tendon reflexes in his bilateral ankles were noted to be hypoactive.  His sensory examination was normal, bilaterally.  Straight leg tests were negative, bilaterally.  The Veteran was noted to have intermittent, mild, and usually dull, pain in his bilateral lower extremities, but no paresthesias, dysesthesias, or numbness was noted.  The examiner noted that the Veteran had incomplete paralysis of the sciatic nerve, the severity of which was mild, bilaterally.  The examiner further noted that the Veteran's sciatic neuropathy did not impact his ability to work

Also of record are VA treatment records which show that the Veteran is routinely treated for his low back disability, and intermittently complains of radicular pain, numbness, and tingling in his bilateral lower extremities.  The VA treatment records also show that the Veteran consistently walked an average of three miles a day and that he participated in numerous half marathons.  There is no indication that the manifestations of the Veteran's sciatic neuropathy of the left and right lower extremities have been more severe than what was reflected in the VA examination reports of record.

Additionally, of record are private physical therapy (PT) records from Sound Physical Therapy, which show that the Veteran began receiving PT in June 2010 for his low back disability.  At that time, the Veteran reported that he had pain into his hips and constant pain in his low back which limited his ability to walk.  A September 2010 PT record shows that the Veteran reported some intermittent pain that radiated into his posterior thigh, and sometimes below the knee; however, subsequent PT records indicate that his radicular pain symptoms receded as his complaints of such ceased.  Further, a July 2011 PT record shows that at that time, the Veteran was no longer experiencing pain below the back, and while he was somewhat limited in his walking, this was attributed to knee pain unrelated to his low back disability.  

At his September 2011 Board hearing, the Veteran testified that, on occasion, his low back disability caused symptoms of pain shooting into his legs that was sometimes sharp and sometimes tingling in nature.  

Based on the evidence of record, the Board finds that separate initial disability ratings in excess of 10 percent for sciatic neuropathy of the left and right lower extremities is not warranted.  The JMR indicated that the Board did not adequately address the decreased peripheral pulses from the 2010 VA examination or a physical therapy note "show[ing] left leg weakness in May 2011."  

The VA examination did note 2+ pulses, but the Board disagrees with the JMR's characterization of this as showing "moderately impaired pulses."  Certainly no medical professional has ever stated 2+ is a finding indicative of moderate impairment.  The 2012 VA examination report does not even contain a section to record whether pulses are normal or decreased, but, in terms of reporting reflexes, 2+ is identified as "normal."  There is absolutely nothing objective in the record stating that a finding of 2+ pulses represents a moderate decrease.

Also, as to the latter, that is an inaccurate characterization of the physical therapy record in question.  That record shows the Veteran reported that "[a]t his last treatment he felt some left leg weakness, which decreased by the end of the treatment."  It is clear from the language used that this was subjective symptoms reported by the Veteran ("he felt" weakness), as opposed to an objective examination actually demonstrating weakness.  Regardless, the fact is that the weakness the Veteran experienced ceased during the physical therapy treatment, so it was a temporary manifestation.  

It is perfectly reasonable that the Veteran would feel some intermittent weakness considering his disabilities, or, that the nerve impairment has resulted in impaired pulses, but the Board concludes, in its review of the entirety of the medical evidence, that these symptoms do not amount to a moderate level of disability.  The November 2012 VA examiner's opinion was that the severity of the Veteran's sciatic neuropathy was mild, which the Board finds persuasive and consistent with the rest of the medical evidence.  Further, the VA treatment records show that the Veteran only complains of intermittent radicular pain, numbness, and tingling in his legs, and it has been shown that the Veteran's functional impairment is no more than mild as it is documented in the evidence that he is able to walk nearly three miles a day and he has participated in numerous half marathons.  It is not reasonable to conclude that someone who retains that much functional ability in his legs has any more than a slight disability.

Therefore, the Board finds that separate initial disability ratings in excess of 10 percent for the Veteran's sciatic neuropathy of the left and right lower extremities are not warranted at this time.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's sciatic neuropathy of the left and right lower extremities warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119.

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's sciatic neuropathy of the left and right lower extremities is exceptional or that the schedular criteria are inadequate.  Specifically, the Board notes that the medical evidence does not indicate that the Veteran receives regular emergency or inpatient treatment for his sciatic neuropathy; in fact, he only rarely complains of sciatic neuropathy symptoms when seeking outpatient treatment.  Additionally, as noted above, the Veteran does not suffer from significant functional impairment as a result of his sciatic neuropathy, as the record reflects that he walks nearly three miles a day and has participated in numerous half marathons.  Therefore, the Board finds that the schedular ratings currently assigned for the Veteran's sciatic neuropathy of the left and right lower extremities reasonably  encompass the manifestations of such disability and referral for extra-schedular consideration is not warranted.  The Board notes that the record indicates the Veteran may be unemployed as a result of all of his service-connected disabilities; however, entitlement to a TDIU is discussed separately below.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided. 

The Board remanded the Veteran's claim of entitlement to a TDIU in the September 2012 decision and instructed the RO to provide the Veteran with appropriate notice consistent with such a claim, followed by any development deemed necessary and adjudication of the claim.  

A review of the Veteran's claim file, including his "Virtual VA" file shows that he was denied entitlement to a TDIU in a June 2013 DRO decision.  This decision indicates that letters were sent to the Veteran in October 2012 and January 2013; however, these letters are not associated with the Veteran's paper claims file or his virtual file.  As such, the Board is unable to determine if the Veteran was provided with adequate notice in compliance with the VCAA.  Therefore, the Board regrettably finds that further remand is necessary in order to verify that such notice was provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to verify that the Veteran was provided notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to a TDIU, and associate any such letter with the paper or "Virtual VA" claims file.  Following such action, the case should be returned to the Board for further review.

2. If it is determined that the appropriate notice was not provided, the RO or AMC should provide the Veteran with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to a TDIU, and then readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


